                  Case 2:20-cv-01606-BJR Document 46 Filed 01/27/21 Page 1 of 9




 1                                                       THE HONORABLE BARBARA J. ROTHSTEIN
 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
     TATIANA WESTBROOK, an individual;
10   JAMES WESTBROOK, an individual; HALO
     BEAUTY PARTNERS, LLC, a Nevada Limited NO. 2:20-cv-01606-BJR
11   Liability Company,
12                                     Plaintiffs,            PLAINTIFFS’ RESPONSE TO
                                                              DEFENDANTS’ MOTION FOR STATUS
13           v.                                               CONFERENCE
14   KATIE JOY PAULSON, an individual;
     WITHOUT A CRYSTAL BALL, LLC, a
15   Minnesota Limited Liability Company; and
     DOES 1 through 100, inclusive,
16
                                       Defendants.
17

18                                           I.      INTRODUCTION
19           While Defendants’ Motion for Status Conference (“Motion”) fails to comply with this
20   Court’s Standing Order for All Civil Cases,1 Plaintiffs do not dispute that a status conference
21   with the Court is necessary. However, if this Court considers Defendants’ informal request to
22   “place constraints on counsel’s public behavior,” Plaintiffs respectfully request an opportunity to
23   submit additional briefing as Defendants have failed to establish that an order forbidding
24

25   1
      Defendants failed to make a meaningful effort to confer prior to filing the Motion as described in more detail
     below.
26

                                                             CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFFS’ RESPONSE TO                                             1000 2nd Avenue, Suite 3100
     DEFENDANTS’ MOTION FOR STATUS                                           Seattle, WA 98104
     CONFERENCE - 1
     (2:20-cv-01606-BJR)
                 Case 2:20-cv-01606-BJR Document 46 Filed 01/27/21 Page 2 of 9




 1   Plaintiffs’ counsel’s speech is warranted.2 Additionally, if a “gag order” is issued, it must be
 2   against all participants in this case, including Defendants.
 3            Plaintiffs also seek to address Defendants’ misrepresentations in their Motion. At no
 4   point has Plaintiffs’ counsel, Michael Saltz, publicly accused Ms. Paulson of hacking into his
 5   Twitter and Gmail accounts. Notably, Defendants have not submitted any evidence of such
 6   public accusations because none exist.
 7            Finally, Plaintiffs agree that Court intervention is appropriate at this time but disagree
 8   that it is due to the actions of Plaintiffs’ counsel. Defendants, not Plaintiffs’ counsel, are
 9   attempting to litigate their case on social media.3 Since the filing of this case on October 30,
10   2020, Defendants have published or made dozens of unprovoked prejudicial public statements
11   regarding this case on various social media platforms, including, but not limited to, YouTube,
12   Twitter, Facebook, and Instagram. Plaintiffs’ counsel has used social media to investigate this
13   case, seek out witnesses and evidence, and, on occasion, refute Defendants’ prejudicial public
14   statements.
15                                    II.     CLARIFICATION OF FACTS
16            Since Plaintiffs’ lawsuit was filed less than three months ago, Defendants have made
17   dozens of public statements regarding this case on Twitter, Facebook, Instagram, and YouTube.
18   Below is a non-exhaustive list of dates on which Defendants addressed this case on social
19   media:4
20

21
     2
       The Court may enter a limited “gag order” against trial participants when (1) the activity restrained poses a
22   substantial likelihood of material prejudice; (2) the order is narrowly drawn; and (3) less restrictive alternatives are
     not available. United States v. Wunsch, 84 F.3d 1110, 1117 (9th Cir. 1996); see also
23   Gentile v. State Bar of Nev., 501 U.S. 1030, 1075 (1991) (part II of majority opinion; Rehnquist, C.J.) (in order to
     satisfy the First Amendment, there must be facts showing a “substantial likelihood of material prejudice” to an
24   adjudicative proceeding); Levine v. U.S. Dist. Ct. for the Cent. Dist. of Cal., 764 F.2d 590, 595 (1985).
     3
       Notably, Plaintiffs have not made a single public statement about this case to date. Declaration of Elana R. Levine
25   (“Levine Decl.”) ¶ 3.
     4
       Levine Decl., ¶¶ 3–5, Exs. 1–2.
26

                                                                  CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFFS’ RESPONSE TO                                                   1000 2nd Avenue, Suite 3100
     DEFENDANTS’ MOTION FOR STATUS                                                 Seattle, WA 98104
     CONFERENCE - 2
     (2:20-cv-01606-BJR)
                    Case 2:20-cv-01606-BJR Document 46 Filed 01/27/21 Page 3 of 9




 1                  October 31 – Twitter and two YouTube videos entitled, “It’s True About the
 2                   Westbrooks & I will be Ok” and “This Channel Will Keep Going”
 3                  November 1 – Twitter
 4                  November 6 – Twitter
 5                  November 8 – Twitter
 6                  November 9 – YouTube “My story, My statement, & My mistakes”
 7                  November 11 – Twitter
 8                  November 25 – YouTube “Update on the Lawsuit/Responding to Criticism/How to
 9                   Give Back”
10                  November 29 – YouTube “Am I Ok?”
11                  December 9 – “No One Deserves Anything”
12                  December 27 – “Venting Out Our Frustrations”
13                  December 29 – “All Of This NEEDS To STOP”
14                  January 7 – Twitter and YouTube “The Worst Day Ever”
15                  January 8 – Twitter
16                  January 15 – YouTube “‘He’s Evil’ Trisha Paytas Is Terrified of Jeffree Star Over
17                   This…”
18                  January 16 – YouTube “This is Really Bad – She’s Done”
19                  January 18 – Twitter
20              As this case involves defamatory statements asserted on social media, Plaintiffs’ counsel,
21   Michael Saltz, has used his personal Twitter account to seek out witnesses and information
22   relating to Plaintiffs’ claims and to refute Defendants’ numerous unprovoked prejudicial public
23   statements about this litigation.5
24

25
     5
         Declaration of Michael Saltz (“Saltz Decl.”) ¶¶ 2–5.
26

                                                                CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFFS’ RESPONSE TO                                           1000 2nd Avenue, Suite 3100
     DEFENDANTS’ MOTION FOR STATUS                                         Seattle, WA 98104
     CONFERENCE - 3
     (2:20-cv-01606-BJR)
                Case 2:20-cv-01606-BJR Document 46 Filed 01/27/21 Page 4 of 9




 1           In mid-January 2021, Mr. Saltz and several of Plaintiffs’ witnesses were subjected to
 2   widespread hacking of their personal social media and email accounts, as well as vicious online
 3   harassment, including doxing.6 On the morning of January 18, 2021, a federal holiday, Mr. Saltz
 4   alerted Mr. Brown to the urgent hacking issue and requested a telephone call to discuss the
 5   matter.7 The two exchanged several emails but no telephone conference occurred, nor did Mr.
 6   Brown request one prior to filing Defendants’ Motion.
 7                                           III.    ARGUMENT
 8   A.      Defendants failed to make a meaningful effort to confer with Plaintiffs’ counsel
 9           prior to filing the Motion.
10           This Court’s Standing Order for All Civil Cases (“Standing Order”) requires that the
11   parties “make a meaningful effort to confer prior to filing a motion.”8 Further, the parties
12   “should provide for at least three (3) business days between attempts to confer and a motion’s
13   filing and shall explain their specific efforts to comply if contact was not successfully made.
14   Motions that do not comply may be summarily denied.”9
15           In one of Mr. Brown’s emails on January 18, 2021, he stated, “I am skeptical about your
16   allegations, but they should be aired in front of the judge. I also have concerns that I want
17   addressed. I don’t think we can get her attention on a holiday, but perhaps we should send an
18   email or something today.”10 No attempt was made by Mr. Brown to substantively discuss the
19   matter.11 Defendants’ Motion was filed with the Court at 5:53 p.m. that same day.12
20

21

22   6
       Saltz Decl. ¶¶ 11–21; see also Declaration of Natalie Kennett.
     7
       Saltz Decl. ¶ 25.
23   8
       Standing Order for All Civil Cases, Section C, Dkt. 20.
     9
       Id.
24   10
        Declaration of Michael Brown (“Brown Decl.”), Ex. D, Dkt. 41.
     11
        Saltz Decl. ¶¶ 23–25. Notably, Mr. Brown ignored Mr. Saltz’s earlier request for a telephone conference to
25   discuss these issues. Id.
     12
        Saltz Decl. ¶ 25, Ex. 2.
26

                                                            CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFFS’ RESPONSE TO                                            1000 2nd Avenue, Suite 3100
     DEFENDANTS’ MOTION FOR STATUS                                          Seattle, WA 98104
     CONFERENCE - 4
     (2:20-cv-01606-BJR)
                Case 2:20-cv-01606-BJR Document 46 Filed 01/27/21 Page 5 of 9




 1   B.      Any “constraints” on Plaintiffs’ counsel’s use of social media are unwarranted.13
 2           Defendants fail to establish how Mr. Saltz’s limited statements to his relatively small
 3   group of followers on Twitter have somehow created a “massive social media circus surrounding
 4   this lawsuit.”14 Defendants acknowledge that Plaintiff Tati Westbrook is a “prominent social
 5   media personality.”15 Additionally, Ms. Paulson has over two thousand more Twitter followers
 6   than Mr. Saltz, and has a YouTube channel with more than 135,000 subscribers.16 Ms. Paulson
 7   has continued to address this case to her followers on both Twitter and YouTube, among other
 8   social media venues, since Plaintiffs’ Complaint was filed.17 Moreover, the filings in this case
 9   are publicly available and closely followed by the Parties’ thousands of supporters and
10   detractors.
11           Additionally, Defendants have failed to identify any statute, rule, or case law that
12   prohibits counsel from seeking witnesses and information relating to Plaintiffs’ defamation case
13   on social media. In fact, the Washington Rules of Professional Conduct expressly permit counsel
14   to publicly discuss a case if the statements will not have a “substantial likelihood of materially
15   prejudicing an adjudicative proceeding in the matter.”18 Specifically, counsel may state, inter
16   alia, “a request for assistance in obtaining evidence and information necessary thereto”19 and “a
17   warning of danger concerning the behavior of a person involved, when there is reason to believe
18   that there exists the likelihood of substantial harm to an individual or to the public interest[.]”20
19   Further, counsel “may make a statement that a reasonable lawyer would believe is required to
20   protect a client from the substantial undue prejudicial effect of recent publicity not initiated by
21   13
        Curiously, Defendants’ request for this Court’s assistance to restrain Plaintiffs’ counsel from “litigating
     [Plaintiffs’] case largely on social media,” directly contradicts Defendants’ position that this Court has no
22   jurisdiction over this matter, as set forth in their pending Motion to Dismiss.
     14
        See Defendants’ Mot. for Status Conference, at 3, Dkt. 39.
23   15
        Id. at 2.
     16
        Saltz Decl. ¶ 6.
24   17
        Levine Decl. ¶¶ 4–5, Exs. 1–2.
     18
        RPC 3.6(a).
25   19
        RPC 3.6(b)(5).
     20
        RPC 3.6(b)(6).
26

                                                             CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFFS’ RESPONSE TO                                             1000 2nd Avenue, Suite 3100
     DEFENDANTS’ MOTION FOR STATUS                                           Seattle, WA 98104
     CONFERENCE - 5
     (2:20-cv-01606-BJR)
                 Case 2:20-cv-01606-BJR Document 46 Filed 01/27/21 Page 6 of 9




 1   the lawyer or the lawyer's client.”21 Mr. Saltz’s inquiries and statements on Twitter related to
 2   this case are limited to seeking witnesses and information; warning of danger about the
 3   widespread hacking and harassment of witnesses, counsel, and parties to this case; and clarifying
 4   Defendants’ misrepresentations and/or statements made on social media after the Complaint was
 5   filed.22 None of Mr. Saltz’s limited public statements have a substantial likelihood of materially
 6   prejudicing this matter.23 If anything, Mr. Saltz has been trying to clarify Defendants’
 7   unprovoked prejudicial statements against Plaintiffs.24
 8           Moreover, Plaintiffs’ counsel never publicly accused Defendants of hacking or threatened
 9   Defendants or Defendants’ counsel with criminal prosecution.                   Plaintiffs’ counsel actually
10   informed Mr. Brown that widespread hacking of his personal social media and email accounts, as
11   well vicious online harassment of witnesses and hacking of witnesses’ social media and email
12   accounts, was occurring and that a forensic expert had been engaged to track down the hackers
13   who were making serious criminal threats.25
14           Finally, while Defendants have not formally requested a restraining order prohibiting
15   Plaintiffs’ counsel from exercising his First Amendment right, if this Court considers a prior
16   restraint   against    Plaintiffs’    counsel,     Plaintiffs   respectfully   request   a   full   briefing
17   schedule. Additionally, if a prior restraint is ordered, it must also be applied against Defendants
18   and Defendants’ counsel.
19   C.      Plaintiffs move to strike Mr. Brown’s Declaration.
20           Pursuant to LCR 7(g), Plaintiffs move to strike Mr. Brown’s Declaration in support of
21   Defendants’ Motion as Mr. Brown’s statements about the referenced screenshots and emails are
22   misleading and/or irrelevant.26 For example, Mr. Brown’s statement in Paragraph 4 states,
23   21
        RPC 3.6(c).
     22
        Saltz Decl. ¶¶ 2–5.
24   23
        Saltz Decl. ¶ 5.
     24
        Saltz Decl. ¶ 3.
25   25
        Saltz Decl. ¶¶ 23–24. See also Brown Decl., Exs. A–C, Dkt. 41.
     26
        Brown Decl., Dkt. 41.
26

                                                               CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFFS’ RESPONSE TO                                             1000 2nd Avenue, Suite 3100
     DEFENDANTS’ MOTION FOR STATUS                                           Seattle, WA 98104
     CONFERENCE - 6
     (2:20-cv-01606-BJR)
                Case 2:20-cv-01606-BJR Document 46 Filed 01/27/21 Page 7 of 9




 1   “Below is a screenshot from a video on a YouTube channel that Mr. Saltz has promoted on his
 2   Twitter account.”27 However, the referenced screenshot fails to show that Mr. Saltz is
 3   “promoting” a YouTube channel.28 The screenshot is not even from Mr. Saltz’s Twitter page;
 4   instead, it is simply a screenshot of the YouTube channel at issue.29 Notably, the referenced
 5   screenshot captures the YouTube channel discussing Defendants’ Motion to Dismiss, which was
 6   filed and made publicly available on December 2, 2020.30
 7           In Paragraph 5, Mr. Brown states, “Below are screenshots of just a few of the tweets Mr.
 8   Saltz has posted to publicly accuse Ms. Paulson of the crime of hacking.” 31 However, the
 9   referenced screenshot does not show that Mr. Saltz “publicly accused” anyone in particular of
10   hacking.32 Instead, the screenshot shows that Mr. Saltz recognized a familiar email address used
11   in the hacking attempt.33 Similarly, the next screenshot does not mention any names, nor does it
12   contain any alleged accusation against Ms. Paulson.34 The following three screenshots, on pages
13   7 and 8 of Mr. Brown’s Declaration also fail to mention any names or contain any accusations of
14   hacking against Ms. Paulson.35
15           In Paragraph 6, Mr. Brown states, “Attached as Exhibit A-C are true and correct copies of
16   the emails Mr. Saltz sent me this morning accusing Ms. Paulson of federal crimes and
17   demanding that I explain my ‘involvement.’”36 First, Mr. Brown failed to provide the entire
18   email chain between counsel to the Court.37 Second, there is no evidence in the email chain of
19   Mr. Saltz accusing Ms. Paulson of “federal crimes.”38 Instead, Mr. Saltz alerted Mr. Brown that
20   27
        Brown Decl., ¶ 4, Dkt. 41; Levine Decl. ¶ 13.
     28
        See Brown Decl. ¶ 4, Dkt. 41; Levine Decl. ¶ 13.
21   29
        Id.
     30
        Mot. to Dismiss, Dkt. 17.
22   31
        See Brown Decl. ¶ 5, Dkt. 41.
     32
        Id.; Levine Decl. ¶ 13.
23   33
        Id.
     34
        Id.
24   35
        Id.
     36
        Brown Decl. ¶ 6, Exs. A–C, Dkt. 41.
25   37
        See Saltz Decl. ¶ 24, Ex. 1.
     38
        Id.
26

                                                           CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFFS’ RESPONSE TO                                      1000 2nd Avenue, Suite 3100
     DEFENDANTS’ MOTION FOR STATUS                                    Seattle, WA 98104
     CONFERENCE - 7
     (2:20-cv-01606-BJR)
                   Case 2:20-cv-01606-BJR Document 46 Filed 01/27/21 Page 8 of 9




 1   one of the hackers stated on Twitter that he/she was hired by Defendants to hack into Mr. Saltz’s
 2   email.39 Mr. Saltz also requested that Mr. Brown take all steps to preserve any and all evidence
 3   so that a full forensic investigation could be completed.40
 4                                            IV.    CONCLUSION
 5              Plaintiffs agree that court intervention is appropriate at this time but disagree that it is due
 6   to the actions of Plaintiffs’ counsel.
 7

 8   Dated: January 27, 2021
 9
                                                       CARROLL, BIDDLE, & BILANKO, PLLC
10

11
                                                       By:     /s/ Jeffrey E. Bilanko
12                                                             Jeffrey E. Bilanko, WSBA 38829

13                                                            /s/ Susan K. Kaplan
                                                              Susan K. Kaplan, WSBA 40985
14

15                                                            Carroll, Biddle, & Bilanko, PLLC
                                                              1000 2nd Avenue, Suite 3100
16                                                            Seattle, WA 98104
                                                              Phone: (206) 338-1496
17                                                            Phone: (206) 338-1518
                                                              Email: jbilanko@cbblegal.com
18
                                                              Email: skaplan@cbblegal.com
19                                                            Attorneys for Plaintiffs

20

21

22

23

24

25   39
          Id.
     40
          Id.
26

                                                             CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFFS’ RESPONSE TO                                            1000 2nd Avenue, Suite 3100
     DEFENDANTS’ MOTION FOR STATUS                                          Seattle, WA 98104
     CONFERENCE - 8
     (2:20-cv-01606-BJR)
           Case 2:20-cv-01606-BJR Document 46 Filed 01/27/21 Page 9 of 9




 1                                    JACOBSON, RUSSELL, SALTZ,
                                      NASSIM & DE LA TORRE LLP
 2

 3                                    By:    /s/ Michael J. Saltz
                                             Michael J. Saltz
 4
                                      By:    /s/ Elana R. Levine
 5                                           Elana R. Levine
 6                                           JACOBSON, RUSSELL, SALTZ,
                                             NASSIM & DE LA TORRE LLP
 7                                           Michael J. Saltz
                                             Elana R. Levine
 8                                           1880 Century Park East, Suite 900
                                             Los Angeles, CA 90067
 9                                           Telephone: (310) 446-9900
                                             Facsimile: (310) 446-9909
10                                           Email: msaltz@jrsnd.com
                                             Email: lani@jrsnd.com
11                                           Attorneys for Plaintiffs
                                             Admitted pro hac vice
12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

                                            CARROLL, BIDDLE, & BILANKO, PLLC
     PLAINTIFFS’ RESPONSE TO                        1000 2nd Avenue, Suite 3100
     DEFENDANTS’ MOTION FOR STATUS                      Seattle, WA 98104
     CONFERENCE - 9
     (2:20-cv-01606-BJR)
